Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 20, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to be on the PTO/SB/08A form.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The documents on the IDS filed on December 7, 2021 fail to be in compliance with CFR 1.98 as it not on the SB/08 form and therefore not a proper IDS. It fails to have a space next to each document to be considered, the examiner’s initials.
Please find, pursuant to 37 C.F.R. § 1.98(a)(1), the enclosed Form SB/08 that contains a
list of patents, publications or other references that are known by the attorney of record or have come to the attention of one or more of the individuals designated in 37 C.F.R. § 1.56(c).

§ 1.98 Content of information disclosure statement.

 (1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner's initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 9-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11 and 13-17 of U.S. Patent No. 11,108,726.  Although the claims at issue are not identical, they are not patentably distinct from each other. 

Instant Application 
U.S. Patent No. 11,108,726
 2. A method for relaying electronic messages between connected gateway servers, the method comprising:
receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client       device being hosted by a second gateway server of the plurality of gateway servers;
determining a sequence for the plurality   
of gateway servers that starts at the first gateway server and ends at the second gateway server; and
for each of the gateway servers in the sequence,
sending the electronic message to a subsequent gateway server in the sequence,
storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, and

based on expiration of a specified time period, removing the electronic message from the respective message queue and


 storing a copy of the electronic message in an external storage.





3. The method of claim 2, further comprising: acknowledging, by each of the gateway servers in the sequence, receipt of the electronic message after receiving the electronic message.

4. The method of claim 3, further comprising: detecting that a last gateway server in the sequence is not functioning based on the last gateway server failing to acknowledge receipt of the electronic message.

5. The method of claim 4, further comprising: hosting, based on the detecting, the second client device by a penultimate gateway server in the sequence.

6. The method of claim 2, further comprising: assigning a first chain of the gateway servers in the sequence to the sender of the electronic message, the first chain starting at the first gateway server and ending at a third gateway server of the sequence that is prior to the second gateway server.

7. (New) The method of claim 6, further comprising:

assigning a second chain of the gateway servers in the sequence to the recipient of the electronic message, the second chain starting at the gateway server of the sequence that follows the third gateway server in the sequence and ending at the second gateway server; and

storing the electronic message in user message queues associated with the sender in the gateway servers of the first chain and storing the electronic message in user message queues associated with the recipient in the gateway servers of the second chain.


9. A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising:

receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers;

determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and

for each of the gateway servers in the sequence,

sending the electronic message to a subsequent gateway server in the sequence, storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, 
based on expiration of a specified time period, removing the electronic message from the respective message queue and storing a copy of the electronic message in an external storage.







10. (New) The non-transitory computer-readable medium of claim 9, the operations further comprising: 
acknowledging, by each of the gateway servers in the sequence, receipt of the electronic message after receiving the electronic message.

11. (New) The non-transitory computer-readable medium of claim 10, 
the operations further comprising: detecting that a last gateway server in the sequence is not functioning based on the last gateway server failing to acknowledge receipt of the electronic message.

12. (New) The non-transitory computer-readable medium of claim 11, the operations further comprising: hosting, based on the detecting, the second client device by a penultimate gateway server in the sequence.

13. (New) The non-transitory computer-readable medium of claim 9, the operations further comprising: assigning a first chain of the gateway servers in the sequence to the sender of the electronic message, the first chain starting at the first gateway server and ending at a third gateway server of the sequence that is prior to the second gateway server.

14. (New) The non-transitory computer-readable medium of claim 13, the operations further comprising:
assigning a second chain of the gateway servers in the sequence to the recipient of the electronic message, the second chain starting at the gateway server of the sequence that follows the third gateway server in the sequence and ending at the second gateway server; and storing the electronic message in user message queues associated with the sender in the gateway servers of the first chain and storing the electronic message in user message queues associated with the recipient in the gateway servers of the second chain.


16. A system, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: detect that an electronic message is received at a first gateway server of a plurality of gateway servers, the electronic message being from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers; determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and causing each of the gateway servers in the sequence to: send the electronic message to a subsequent gateway server in the sequence, store the electronic message in a respective message queue associated with at least one of the sender or the recipient, 

based on expiration of a specified time period, remove the electronic message from the respective message queue and store a copy of the electronic message in an external storage.






17. (New) The system of claim 16, the operations further comprising:
acknowledging, by each of the gateway servers in the sequence, receipt of the electronic message after receiving the electronic message.

18. (New) The system of claim 17, the operations further comprising:

detecting that a last gateway server in the sequence is not functioning based on the last gateway server failing to acknowledge receipt of the electronic message.


19. (New) The system of claim 18, the operations further comprising:
hosting, based on the detecting, the second client device by a penultimate gateway server in the sequence.

20. (New) The system of claim 16, the operations further comprising:

assigning a first chain of the gateway servers in the sequence to the sender of the electronic message, the first chain starting at the first gateway server and ending at a third gateway server of the sequence that is prior to the second gateway server.


21. (New) The system of claim 20, the operations further comprising:

assigning a second chain of the gateway servers in the sequence to the recipient of the electronic message, the second chain starting at the gateway server of the sequence that follows the third gateway server in the sequence and ending at the second gateway server; and

storing the electronic message in user message queues associated with the sender in the gateway servers of the first chain and storing the electronic message in user message queues associated with the recipient in the gateway servers of the second chain.
   1. A method for relaying electronic messages between connected gateway servers, the method comprising: 
 receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers;               
      determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and 
     for each of the gateway servers in the sequence, 
      sending the electronic message to a subsequent gateway server in the sequence,       
      storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, 

removing the electronic message from the respective message queue 
 based on expiration of a specified time period, 

storing a copy of the electronic message in an external storage based on expiration of the specified time period, and deleting the electronic message from the external storage based on detection of a triggering event.


2. The method of claim 1, further comprising: acknowledging, by each of the gateway servers in the sequence, receipt of the electronic message after receiving the electronic message.

3. The method of claim 2, further comprising: detecting that a last gateway server in the sequence is not functioning based on the last gateway server failing to acknowledge receipt of the electronic message.

4. The method of claim 3, further comprising: hosting, based on the detecting, the second client device by a penultimate gateway server in the sequence.

5. The method of claim 1, further comprising: assigning a first chain of the gateway servers in the sequence to the sender of the electronic message, the first chain starting at the first gateway server and ending at a third gateway server of the sequence that is prior to the second gateway server; 




assigning a second chain of the gateway servers in the sequence to the recipient of the electronic message, the second chain starting at the gateway server of the sequence that follows the third gateway server in the sequence and ending at the second gateway server; and 

storing the electronic message in user message queues associated with the sender in the gateway servers of the first chain and storing the electronic message in user message queues associated with the recipient in the gateway servers of the second chain.


7. A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: 

receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers; 
determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and 

for each of the gateway servers in the sequence, 

sending the electronic message to a subsequent gateway server in the sequence, storing the electronic message in a respective message queue associated with at least one of the sender or the recipient,

removing the electronic message from the respective message queue based on expiration of a specified time period, storing a copy of the electronic message in an external storage based on expiration of the specified time period; 

and deleting the electronic message from the external storage based on detection of a triggering event.


8. The computer-readable medium of claim 7, the operations further comprising: 

acknowledging, by each of the gateway servers in the sequence, receipt of the electronic message after receiving the electronic message.

9. The computer-readable medium of claim 8,
 the operations further comprising: detecting that a last gateway server in the sequence is not functioning based on the last gateway server failing to acknowledge receipt of the electronic message.


10. The computer-readable medium of claim 9, the operations further comprising: hosting, based on the detecting, the second client device by a penultimate gateway server in the sequence.

11. The computer-readable medium of claim 7, the operations further comprising: assigning a first chain of the gateway servers in the sequence to the sender of the electronic message, the first chain starting at the first gateway server and ending at a third gateway server of the sequence that is prior to the second gateway server; 




assigning a second chain of the gateway servers in the sequence to the recipient of the electronic message, the second chain starting at the gateway server of the sequence that follows the third gateway server in the sequence and ending at the second gateway server; and storing the electronic message in user message queues associated with the sender in the gateway servers of the first chain and storing the electronic message in user message queues associated with the recipient in the gateway servers of the second chain.



13. A system, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: detect that an electronic message is received at a first gateway server of a plurality of gateway servers, the electronic message being from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers; determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and causing each of the gateway servers in the sequence to: send the electronic message to a subsequent gateway server in the sequence, store the electronic message in a respective message queue associated with at least one of the sender or the recipient, 

remove the electronic message from the respective message queue based on expiration of a specified time period, store a copy of the electronic message in an external storage based on expiration of the specified time period, 

and delete the electronic message from the external storage based on detection of a triggering event.

14. The system of claim 13, the operations further comprising causing each of the gateway servers in the sequence to acknowledge receipt of the electronic message after receiving the electronic message.

15. The system of claim 14, the operations further comprising: 

detecting that a last gateway server in the sequence is not functioning based on the last gateway server failing to acknowledge receipt of the electronic message.


16. The system of claim 15, the operations further comprising: causing a penultimate gateway server in the sequence to host the second client device.


17. The system of claim 13, the operations further comprising: 

assigning a first chain of the gateway servers in the sequence to the sender of the electronic message, the first chain starting at the first gateway server and ending at a third gateway server of the sequence that is prior to the second gateway server; 




assigning a second chain of the gateway servers in the sequence to the recipient of the electronic message, the second chain starting at the gateway server of the sequence that follows the third gateway server in the sequence and ending at the second gateway server; and 


storing the electronic message in user message queues associated with the sender in the gateway servers of the first chain and storing the electronic message in user message queues associated with the recipient in the gateway servers of the second chain.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thyni et al. – hereinafter Thyni (US 2014/0129735) in view of Hasti et al. – hereinafter Hasti (US 2010/0008377) / LaPlante et al. – hereinafter LaPlante (US 2015/0180750)

As per claim 2, Thyni discloses a method for relaying electronic messages between connected gateway servers, the method comprising:
receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers; ([0040]; The source node ON comprises a router and it may have a number of routes, or paths, to select for sending the data packet flows addressed to the other end-user. In the illustrated example, two internal paths, denoted ASO1 and ASO2, are available for said routing node AS#O for further transferring of data information in a data flow to the other end-user, who is residing in another AS, herein denoted as the terminating autonomous system AS#T.)
determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and for each of the gateway servers in the sequence, ([0023]; The method determines one inter autonomous system path or multiple inter AS paths constituting a route or multiple routes, respectively, between the originating autonomous system and terminating autonomous system including any intermediate autonomous system based on at least said energy consumption metrics of transit paths through the own autonomous system and other autonomous systems giving a total energy consumption metric for each possible inter autonomous system path. [0049] Route 1: [ASO1,AS21,AS31,AST1]; [0050] Route 2: [ASO2,ASn1,AS31,AST1]; [0051] Route 3: [ASO2,ASn2,AST2]; [0052] The decision process in the border nodes and the policies which the decision process is based upon determines which of the routes that becomes the selected route.)
sending the electronic message to a subsequent gateway server in the sequence, ([0112]; After selecting the link interface, the packet is sent towards the destination node via the selected link interface.)
Thyni fails to disclose storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, and removing the electronic message from the respective message queue based on expiration of a specified time period and storing a copy of the electronic message in an external storage based on expiration of a specified time period. 
Hasti discloses storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, and removing the electronic message from the respective message queue based on expiration of a specified time period. ([0009]; asynchronous messaging system for managing inbound messages, the messages including work requests, in a server complex including one or more message consumers, the system including: a server configured to receive the inbound messages from a first peripheral device, assign an expiration time for each of the messages according to a load and to transmit messages to the one or more message consumers; and an inbound message queue coupled to the server, the inbound message queue configured to store inbound message until an age of at least one message stored on the inbound message queue exceeds an associated expiration time.)	It would have been obvious before the effective filing date of the invention for the teachings of Thyni to be modified so that the gateway server in the sequence stores the messages  in a queue until the expiration time. The motivation would have been to decrease the response time and the load on the servers, which will improve the level of service to the consumers. (Hasti, [0007])
The combined teachings of Thyni / Hasti fail to teach storing a copy of the electronic message in an external storage based on expiration of a specified time period. 
	LaPlante discloses storing a copy of the electronic message in an external storage based on expiration of a specified time period. ([0048] Request process queue 304 is e.g., a hardware and/or software JMS queue or other queue resource which provides persistent storage of the process/service request/message. Each type of process may have a dedicated request process queue 304, or multiple clients may share a common request process queue 304 for a given process type. The request process queue 304 is responsible for moving expired messages to request expire queue 305.; [0049] Request expire queue 305 is another hardware and/or software queue, e.g., a JMS queue or other queue resource, which provides persistent storage of the process request/messages that have expired. Each request process queue 304 has its own request expire queue 305.)
	It would have been obvious before the effective filing date of the invention for the combined teachings of Thyni / Hasti to be modified so that the queue also stores the expired messages into persistent storage upon expiry time.  This would helped protected that messages during downtime for a period of time due to a planned outage or a malfunctioning node in the network. 

	As per claims 9 and 16, please see the discussion under claim 2 as similar logic applies.

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thyni (US 2014/0129735) / Hasti (US 2010/0008377) / LaPlante (US 2015/0180750) further in view of Nadeau et al. – hereinafter Nadeau (US 2006/0198321)
	As per claim 3, Thyni / Hasti / LaPlante disclose the method of claim 1.  The combined teachings of Thyni / Hasti / LaPlante fail to disclose further comprising: acknowledging, by each of the gateway servers in the sequence, receipt of the electronic message after receiving the electronic message.  
Nadeau discloses further comprising: acknowledging, by each of the gateway servers in the sequence, receipt of the electronic message after receiving the electronic message.   ([0021]; The network forwards the acknowledgement response message, in the exemplary configuration, according to forwarding rules, in which the forwarding rules further include transmitting, if an acknowledgment request is received, to the next route toward the ping destination redirecting, if an acknowledgment response is received, to the next address on the stack, the ping response, and identifying, if the destination cannot be reached, the AS encountering the unreachability condition)
It would have been obvious before the effective filing date of the invention for the combined teachings to Thyni / Hasti / LaPlante to be modified so that each individual servers responds to a ping command to acknowledge receipt of an electronic message.  It would have been beneficial because it resolves failure conditions by rerouting the packets to ensure delivery of the packets. 

As per claim 4, Thyni / Hasti / LaPlante / Nadeau disclose the method of claim 3.  Nadeau discloses further comprising: detecting that a last gateway server in the sequence is not functioning based on the last gateway server failing to acknowledge receipt of the electronic message. ([0021]; identifying, if the destination cannot be reached, the AS encountering the unreachability condition)
	As per claims 10 and 17, please see the discussion under claim 3 as similar logic applies.

As per claims 11 and 18, please see the discussion under claim 4 as similar logic applies.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thyni (US 2014/0129735) / Hasti (US 2010/0008377) / LaPlante (US 2015/0180750) / Nadeau (US 2006/0198321) further in view of Le Roux et al. – hereinafter Le Roux (US 8,218,432)

As per claim 5, Thyni / Hasti / LaPlante / Nadeau disclose the method of claim 3.  The combined teachings of Thyni / Hasti / LaPlante / Nadeau fail to disclose further comprising: hosting, based on the detecting, the second client device by a penultimate gateway server in the sequence. 
Le Roux discloses further comprising: hosting, based on the detecting, the second client device by a penultimate gateway server in the sequence.  (Col 2 lines 35- 38; In the event of failure of this primary destination router or the last primary link, the upstream transit router, that is to say the penultimate router of the primary path, switches the traffic to the back-up destination router.)
It would have been obvious before the effective filing date of the invention for the teachings of Thyni / Hasti / LaPlante / Nadeau to be modified for the penultimate router to host the destination client in the event of a failure of a message.  This would have been advantageous to resolve failure conditions by rerouting the packets to ensure delivery of the packets.

	As per claims 12 and 19, please see the discussion under claim 5 as similar logic applies.

Allowable Subject Matter
Claims 6-8, 13-15 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454